Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531.

Regarding Claim 1-3 and 8-9:  Yanagihara teaches a chlorosilicate of formula MavEuwMbxSi4OyClz, wherein Ma is an element such as Calcium, Mb is an element such as Mg, v is in the range from 6.5 to 8, w is from 0.1 to 2, x is from 0.8 to 1.2, y is from 14 to 18 and z is from 1 to 2 (See Paragraph 25-27).  The values of v and w mean that the content of Ca and Eu may range from 6.6 to 10 moles.  The material of Yanagihara represents an overlapping range of materials with those compositions claimed.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art. Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  See MPEP 2144.05.

Regarding Claims 6-7:  Yanagihara teaches that the phosphor may be used in a light emitting device having an excitation light source having peak emission in the range from 400-480 nm (See Paragraph 78).  

Regarding Claim 8-9:  Yanagihara teaches that precursor materials are provided in accordance with the desired composition (See discussion of claims 1-3 above).  These precursors include Precursors of elements Ma and Mb described above, which may be Ca and Mg, respectively.  The precursor for these elements may be an oxide, an oxide 

Regarding Claim 10-11:  The calcination occurs under a reducing atmosphere (See Paragraph 43) and may be at a temperature from 1000 to 1250C (See Paragraph 44). 

Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531 as applied to claims 1-2 and 8-9 above, and further in view of Kobusch in US20040166320.

Yanagihara teaches a means for creating a chlorosilicate phosphor, wherein the phosphor overlaps in composition with the limitations set form in claims 1-2 and 8-9.  Yanagihara teaches that the phosphor is provided with a fluoride coating that functions as a protective film.  A film is provided on such a phosphor because chlorosilicate phosphors are known to be degraded by atmosphere and humidity (See Paragraph 49, 61).

Yanagihara teaches that the phosphor particles may be coated, but is silent regarding the coating of the phosphor with an oxide material as instantly claimed.

However, Kobusch also teaches the application of a coating to said chlorosilicate phosphors (See Paragraph 27) in order to achieve greater durability and prevent degradation during processing and operation of the phosphor (See Paragraph 3). Kobusch teaches that the phosphors are provided with a silicate precursor material, such as an organosilanol (See Paragraph 5).  The mixture is then distilled, dried and the organosilanol is condensed to form a silicate glass adhered to the particle surface (See Paragraph 5-9).  A silicate glass necessarily contains SiO2.  As Kobusch teaches that this coating is used to stabilize and protect the same chlorosilicate phosphors, Kobusch establishes such a coating as an alternative for the same purpose as the coating of Yanagihara.  It would have been obvious to substitute the coating of Kobusch for that of Yanagihari as both coating are established as materials capable of providing protection and stability to the underlying phosphor material (See MPEP2144.06).  Those of ordinary skill in the art would have been motivated to perform such a substitution based on the fact that the coating accomplishes the same goal, but also has other benefits in terms of the flow behavior of the material (See Paragraph 10)
 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara in US20170275531 as it is applied to claim 1, and evidenced by Xiao in their publication titled “Elemental Impurities in Pediatric Calcium Carbonate Preparations-High Throughput Quantification and Risk Assessment”.
Yanagihara teaches a chlorosilicate of formula MavEuwMbxSi4OyClz, wherein Ma is an element such as Calcium, Mb is an element such as Mg, v is in the range from 6.5 to 

Yanagihara teaches that the composition is created by providing reagents including CaCO3, but is silent in terms of impurities in the material.

However, Xiao evidences that even medical grades of CaCO3 have a myriad of impurities entrained within in the ppm range (See Tables).  The impurity levels of Sr, Ba, and Al are reported as ~200 ppm, ~6ppm, and 200ppm.  Those of ordinary skill in the art would have expected the material of Yanagihara to necessarily contain impurity levels of these elements from the CaCO3 precursor material.  The impurity levels of Sr, Ba, and Al would be constituent with the weight percent of Ca in the material and would necessarily be less than 360 ppm. It is noted that Xiao has a publication date of 2021, but is used in an evidentiary capacity only.  Those of ordinary skill in the art would expect these impurities in any medical or reagent grade CaCO3 used at the time Yanagihara’s teachings were established.

Response to Arguments
Applicant's arguments filed 9/10/21 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach a combination of Ca and Eu within the range from 7.7 and 7.95 in one mole of the composition when one mole of said composition contains 4 moles of Si.  The prior art teaches an overlapping range of compositions, wherein the individual amounts of Ca and Eu are chosen such that they overlap the combined value instantly claimed.  Applicant sets forth data concerning the amount of Cl in the composition.  The prior art clearly obviates the use of 2 moles of Cl per 1 mole of the component.  Thus as the prior art clearly teaches this amount of Cl, the claimed composition and its effects would necessarily be obvious.  Applicant’s data is not commensurate in scope with the claimed range as set forth, which is drawn to x+y values from 7.7 to 7.95, where the data only shows values for values from 7.76-7.9.  Thus the evidence set forth is not commensurate in scope with the claimed subject matter.  Furthermore, applicant’s independent claim is drawn to a composition containing the exemplified amount of Cl in the prior art.  The range shown in claim 3, does not appear to have unexpected results relative to the range of b in claim 1 and the scope of both claims are rendered obvious by the prior art.  Applicant again points to the various examples in the prior art and again it is noted that the prior art’s teachings are not isolated only to those exemplified or preferred embodiments and must be taken as a whole.  While the prior art exemplifies several compositions, those examples only show the range over which the material may be functional and perceived as useful by those of ordinary skill in the art.  As applicant’s compositions fall within those ranges taught by the prior art they are obvious thereby, withstanding the submission of evidence to the 3 may contain the claimed impurities and would necessarily be present in the materials created. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Hoban/Primary Examiner, Art Unit 1734